DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendments, filed on 01/06/2021, have been received and made of record. In response to the most recent Office Action, dated 10/06/2020, claims 1, 6, 15, 16 and 19 have been amended, claims 26 and 27 have been added and claims 14 and 22 have been cancelled.

Response to Arguments
Applicant’s Amendments, filed on 01/06/2021, have been entered and fully considered. In light of the amendments, the Applicant has presented the point that claims 1, 6, 7 and 19 have been amended to add the indicated allowable subject matter from the previous Office Action into these claims. Applicant also added new claims 26 and 27 which incorporate subject matter that was indicated as being allowable in the previous Office Action. In light of these amendments the rejections provided in the previous Office Action have been withdrawn. 

Allowable Subject Matter
Claims 1-13, 15-21 and 23-27 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests wherein the control voltage of the first transistor device is controlled such that the first Claims 2-5 and 15-18 depend upon claim 1. 

Regarding claim 6, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests a buffer circuit configured to generate a first intermediate supply voltage, wherein the first intermediate supply voltage is generated to be equal to or to be a scaled value of the error voltage. Claims 8-10 depend upon claim 6.

Regarding claim 7, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests an active clamp circuit supplied by the output voltage, wherein the active clamp circuit is configured to generate a second intermediate supply voltage based on the error voltage. Claims 11-13 depend upon claim 7.

Regarding claim 19, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests wherein the method further comprises: controlling the control voltage of the first transistor device such that the first transistor device operates in a saturation mode and behaves like a voltage controlled current source during the transition phase. Claims 20-21 and 23-25 depend upon claim 19.

Regarding claim 26, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests a buffer circuit configured to generate a first intermediate supply voltage, wherein the first intermediate supply voltage is generated to be equal to or to be a scaled value of the error voltage.

Regarding claim 27, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests an active clamp circuit supplied by the output voltage, wherein the active clamp circuit is configured to generate a second intermediate supply voltage based on the error voltage.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Liu (US 9136756) teaches a system for two stage buck boost converters with fast transient response. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shahzeb K. Ahmad whose telephone number is (571)272-0978.  The examiner can normally be reached on Monday - Friday 8 A.M. to 5 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Shahzeb K Ahmad/Examiner, Art Unit 2839                                                                                                                                                                                                        



	/THIENVU V TRAN/                                  Supervisory Patent Examiner, Art Unit 2839